MEMORANDUM **
Richard D. Blick, a Washington state prisoner, appeals pro se from the district court’s judgment in favor of defendants in his 42 U.S.C. § 1983 action alleging violation of his First Amendment rights stemming from the suspension of his kosher meal plan. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s grant of summary judgment, Morrison v. Hall, 261 F.3d 896, 900 (9th Cir.2001), and we affirm.
The district court properly granted summary judgment as Blick raised no genuine issue of material fact as to whether defendants violated his First Amendment rights by suspending his religious diet for thirty days. Blick admitted in a deposition that he violated the terms of his meal plan by trading a portion of his kosher meal with another inmate. Consequently, the prison reasonably suspended his rights to kosher meals. Cf. McElyea v. Babbitt, 833 F.2d 196, 197 (9th Cir.1987) (per curiam) (noting that, in weighing exercise of religion against legitimate correctional goals, courts apply a reasonableness test).
Blick’s remaining contentions are without merit.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.